Title: From Thomas Jefferson to Tobias Lear, 24 June 1791
From: Jefferson, Thomas
To: Lear, Tobias



June 24th. 1791.

Th: Jefferson presents his compliments to Mr. Lear. He has been endeavoring this morning, while the thing is in his mind to make a statement of the cost and expences of the President’s wines, but not having a full account of the whole from Fenwick he is unable to do it but on sight of the account rendered by him to the President. If Mr. Lear, the first time any circumstance shall give him occasion of doing Th: J. the honour of calling on him, will put that account in his pocket, the matter can be completed in two or three minutes.—The cloudiness of the present day renders it favourable to remove the 4. hampers of Champagne from Th: J’s cellar, if Mr. Lear thinks proper to send for them. It would be well to open a case of every kind and place the bottles on their shelves that they may be settled before the President’s return.
